DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 9/9/2022.  As directed by the amendment, claims 1, 5, 6, 9, 15, 16, 19, 20, 22, 25-27, 29 and 31 have been amended. Claims 1-37 are pending in the instant application, wherein claims 7, 11, 14 and 34-36 have been withdrawn in response to a restriction requirement.
Applicant’s response does not address the drawing objection, which is updated below.
Applicant has amended the claims to address minor informalities; the previous objections to the claims are withdrawn.
Applicant states on page 9 of Remarks filed 9/9/2022 (hereinafter “Remarks”) that a terminal disclaimer was submitted to address the double patenting rejection. No terminal disclaimer has been filed/appears on the record. The double patenting rejection is updated below, where, since Applicant did not traverse the Office Notice, it is taken to be Admitted Prior Art per MPEP 2144.03.C. 
Applicant has amended claim 1 to address the rejection under 35 USC 112(a)/first paragraph, which is hereby withdrawn.
Applicant has amended the claims to address most of the rejections under 35 USC 112(b)/second paragraph. Any previous rejection under 35 USC 112(b)/second paragraph not maintained/updated below is withdrawn.

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.
Applicant argues on page 9 of Remarks that claim 31 is not unclear because e.g. the first element can be chosen, or the second and third element can be chosen. The Examiner respectfully notes that the second and third element cannot be chosen by themselves, because the second element relies on the presence of a tip part, which is part of the first element. Similarly, e.g. the sixth element cannot be chosen by itself, because it relies on the first and second elements. Thus, the full scope of “one or more” appears to be impossible to achieve. It appears that Applicant is attempting to claim a string of dependent claims in a single claim, but in a way that improperly assigns each dependent claim to the same base claim (Markush group) when, in fact, some of the dependent claims need to depend from each other. Suggestions on how to correct this issue are included below.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, that is, Kanzaki has now been applied to teach the newly added limitation. 
[Note: Applicant emphasizes the retraction of the wire stylet 148 on page 10 of Remarks, but as acknowledged by Applicant just prior to that emphasis, it is the light-wand 140 of Hung that corresponds to the claimed stylet, and the light-wand maintains its position when the wire stylet is retracted.] The only reason Hung does not disclose the newly added limitation is because the distal end of the endotracheal tube of Hung is disclosed as being initially positioned distally of the distal end of the stylet/light wand thereof, such that the distal displacement described by Hung moves the distal end of the endotracheal tube further away from the distal end of the stylet/light wand as asserted by Applicant on page 11 of Remarks. However, as demonstrated by Kanzaki below, it was well known in the stylet-guided intubation art before the effective filing date of the claimed invention for a stylet to initially extend beyond the distal end of the endotracheal tube, such that a simple and obvious modification renders the claimed invention obvious as discussed in the updated rejection below.
In response to applicant's argument on pages 11-12 of Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 1) that the displacement of the endotracheal tube [distal end] is along the stylet until the tip of the endotracheal tube reaches its final position in the trachea further downstream of the distal stylet tip and offset from the distal stylet tip [it is assumed that Applicant meant to say endotracheal tube distal end, because Hung does disclose the overall endotracheal being displaced as asserted, see paras [0069] and [0074]], or 2) the endotracheal tube does not move along the stylet for the purpose of inserting the endotracheal tube into [the] trachea) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Hung does disclose the second (unclaimed) limitation because, contrary to Applicant’s emphasis on the wire stylet 148 on page 12 of Remarks, the light-wand 140, which corresponds to the claimed stylet, is maneuvered to the trachea (in its second mode of operation) and it is therein that endotracheal tube is ejected (paras [0069] and [0074]). Moreover, even if the claims were amended to recite the first (unclaimed) limitation as understood to require the distal end of the endotracheal tube to be initially positioned proximal to the distal end of the stylet and then movable distally of the distal end of the stylet, ensuring that the distal end of the endotracheal tube clears the distal end of the stylet of modified Hung (see rejection below) when ejected would have been obvious in order to facilitate the withdrawal of the stylet (i.e. by advancing the endotracheal tube far enough during its ejection to encompass the distal end of the stylet).

Drawings
Per MPEP 1606/37 C.F.R. 1.84(u)(1), the different views in Figs. 40, 41, 43a-b must be given their own Figure numbering.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: rack part 72’ (page 72, line 16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 13, 16, 19, 20, 22, 23, 25 and 27 are objected to because of the following informalities:  
Claim 1, line 9 should read “stylet part.”
Claim 13, lines 2-3, while ends are understood to be inherent, the claim would have more clear antecedent basis if it were to read “a proximal end…a distal end”
Claim 16, line 6, the claim should read “extends crosswise between” for clarity
Claim 19, line 2, the “that” at the end of the line is superfluous and would be better off being replaced with a colon
Claim 20, line 3 should read “of the pivoting pawl member” for clarity
Claim 22, line 2 should read “a main body of the pivoting pawl member” for clarity
Claim 23, line 3 should read “second center pawl” for continuity (line 2 recites a first center pawl)
Claim 25, line 3 should read “includes
Claim 25, line 4 should read “and
Claim 25, line 4 should read “second stationary rack part that together”
Claim 25, line 7 should read “a housing of the handle part” for clarity
Claim 27, line 2 should read “shaft bearing
Claim 29, line 2 should read “a friction”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10, 12, 13, 31-33 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 14, 18, 31 and 33-35 of U.S. Patent No. 10,953,177 B2 in view of Hung et al. (US 2015/0297071 A1; hereinafter “Hung”), Kanzaki (JP 2011-62459 A; hereinafter “Kanzaki”) and Applicant’s Admitted Prior Art. The patented claims contain all of the instant limitations (where combining the limitations of patented claims 31 and 33 to arrive at the combination of limitations in instant claim 1 (and for the dependents of patented claim 1 to thus be dependent on this combination) and combining patented claims 3 and 14 to arrive at the combination of limitations in instant claim 32 would have been obvious in order to recite a more complete device), except the patented claims do not explicitly recite that the (proximal end) of the stylet part is stationary in relation to the handle part and that the ejecting device is explicitly adapted for displacing the endotracheal tube along the stylet part in a direction of moving a distal end of the endotracheal tube towards the distal end of the stylet [i.e. the stylet initially extends past the distal end of the ET and then the ET is ejected/advanced toward stylet distal end] (instant claim 1), that the third actuator is reciprocating (instant claim 4), that the tube connector is configured to mate an airway connector of the endotracheal tube (instant claim 5), that the stationary rack parts are integrally formed with the handle part (instant claim 8), that the racks have teeth (instant claim 12), or that lateral and central wedge parts are provided between the proximal and distal ends of the wedge part (instant claim 13). However, Hung teaches that it would have been obvious to an artisan before the effective filing date of the claimed invention for the patented claims to include wherein the (proximal end) of the stylet part is stationary in relation to the handle part (Figs. 1 and 6a, where proximal end portion of the wand 140 is held stationary in relation to the handle part/support structure 120 by holding structure 150) and that the ejecting device (release mechanism 112) is explicitly adapted for displacing the endotracheal tube along the stylet part in a direction towards the distal end thereof (i.e. towards the right in Figs. 2a-b), that the third actuator (connecting bar 112B) is reciprocating (Figs. 2a-b; para [0046]; where 112B can be pushed down to release, then brought back up e.g. when reengaged with another ET), that the tube connector (112D) is configured to mate an airway connector (14A) of the endotracheal tube (Fig. 2a), Kanzaki demonstrates that it was well known in the ET intubation art before the effective filing date of the claimed invention for a stylet to initially extend beyond the distal end of an ET (Kanzaki Fig. 1) for the obvious purpose of guiding the ET placement using the smaller/less obtrusive/less potentially damaging (as well as visualizing) element to explore/identify the space first (Kanzaki abstract), and where Applicant’s Admitted Prior Art demonstrates that it would have been obvious to an artisan before the effective filing date of the claimed invention to include in the patented claims that the stationary rack parts are integrally formed with the handle part (because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04.V.B), that the racks have teeth (per the standard configuration of ratcheting racks), and that lateral and central wedge parts are provided between the proximal and distal ends of the wedge part (in order for the claimed parts to extend the length of the wedge part as the only parts recited for the wedge), all being obvious in order to provide standard/known structures to achieve the predictable results of their standard/known functions to arrive at an operational ET-inserting, handle-with-stylet-and-ejector device.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17, 19, 25, 26, 31 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the housing of the handle part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read “a housing”.
Claim 17 recites the limitation "the interior of the housing " in line 2.  There is insufficient antecedent basis for this limitation in the claim. As best understood, for purposes of examination, the claim will be considered to read “an interior of a housing of the handle part”.
Claim 19 remains confusing regarding the use of “wedge part” in conjunction with the pawl member, because claim 16, from which claim 19 depends, recites both a wedge part and the pawl member as separate elements. As best understood in light of the specification, the claim could be amended to read:
“a. 
b. an opposite
	to address this issue. Furthermore, it is unclear in claim 19 where the first and third internal tracks are located, which creates an indefinite gap between elements/structural connections. Claim 17 recites internal tracks, but claim 19 does not currently depend from claim 17 [Applicant chose to address the previous antecedent basis rejection by substituting “the” with “a” rather than amending dependency]. It should be made clear in claim 19 where the tracks are located in relation to the rest of the claimed elements (either by amending dependencies or by adding language to claim 19) to address this rejection.
	Regarding claim 25, it is unclear in claim where the rack parts are located, and where or what the wedge part is, which creates an indefinite gap between elements/structural connections. Claim 2 contains language that would clarify these elements, but claim 25 does not currently depend from claim 2 [Applicant chose to address the previous antecedent basis rejection by substituting “the” with “a” rather than amending dependency]. It should be made clear in claim 25 where the rack parts are located in relation to the rest of the claimed elements and where and/or what purpose the wedge part serves (either by amending dependencies or by adding language to claim 25) to address this rejection.
Claim 26 recites the limitation "the central pawl member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Moreover, it is unclear to what “a main body” belongs (i.e. it is a main body of…what?). Claim 22 recites a center pawl member and a main body [of the pivoting pawl member], but claim 26 does not depend from claim 22 [Applicant chose to address the previous antecedent basis rejection by substituting “the” with “a” rather than amending dependency]. It should be made clear in claim 26 to what the central pawl member and main body belong (either by amending dependencies or by adding language to claim 26) to address this rejection.
Regarding claim 31, line 3 recites “one or more of”, but every paragraph/limitation after the first paragraph/limitation depends on elements recited in a previous paragraph/limitation, such none of the subsequent limitations stand on their own/could be just “one,” rendering it unclear that any “one” limitation other than the first could be selected per the full scope of “one or more”. For instance, the third limitation, “the handle part has an actuator means for operating at least the tip part operating member” (emphasis added), requires the tip part operating member from the second limitation; the handle part cannot have just the actuator means of the third limitation per the scope of “one”. This renders the claim indefinite, because it does not appear that the full scope is achievable, e.g. that there could only be e.g. the last limitation, without at least some of the proceeding limitations. It appears that Applicant is attempting to claim a string of dependent claims in a single claim, but in a way that improperly assigns each dependent claim to the same base claim when, in fact, some of the dependent claims need to depend from each other. Applicant could address this rejection by amending line 3 to read “comprises
Claim 37 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As best understood, for purposes of examination, the claim will be considered to read “a housing of the handle part”.

Claim Interpretation
A “ratchet mechanism” is understood in light of instant page 8, lines 34-36 to be any mechanism that has spaced apart protrusions between which another object can engage.
The term “optionally” in the claims is understood per MPEP 2173.05(h).II. to clearly indicate that the limitations after the term are not required (but are covered) by the claim scope. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tube ejecting mechanism” in claim 1, which is understood per instant page 8, lines 23-28, to encompass any mechanical structure for displacing an ET; “feeder component” of claim 6, which is understood in view of instant Figs. 34, 40, 41, 43a-b.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 10, 13 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2015/0297071 A1; hereinafter “Hung”) and Kanzaki (JP 2011-62459 A; hereinafter “Kanzaki”).
Regarding claim 1, Hung discloses an endotracheal tube inserting device (intubation device 100) (Fig. 1) comprising:
a stylet part (wand 140), which has a proximal stylet end part with a proximal stylet end (to the left in Fig. 1) and an opposite distal stylet end part (to the right in Fig. 1) with a distal stylet end (distal end 12); 
a handle part (support structure 120) (support structure 120…shaped such that it can be used as a handle, para [0045]), wherein the proximal stylet end part is stationary in relation to the handle part (by virtue of holding structure 150, see Figs. 1 and 6a), and 
an endotracheal tube (tracheal tube 10) on the stylet part (Fig. 1; para [0043]), 
wherein the endotracheal tube inserting device has a tube ejecting mechanism (release mechanism 112) adapted for displacing the endotracheal tube along the elongate stylet part in a direction towards the distal stylet end of the elongate stylet part (Fig. 2a to Fig. 2b; para [0046]).  
Since Hung only depicts the stylet as being shorter than the endotracheal tube (see e.g. Fig. 2f), Hung does not disclose wherein the displacement is in a direction of moving a distal end of the endotracheal tube towards the distal end of the stylet. However, Kanzaki demonstrates that it was well known in the stylet-guided endotracheal tube intubation art before the effective filing date of the claimed invention for a stylet (11), in particular one similar to that of Hung (i.e. one where a stiffer internal stylet (20) can be inserted or removed from the outer stylet), to initially extend further than the distal end of a concentrically-mounted endotracheal tube (Kanzaki Fig. 1). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the stylet of Hung to initially extend past the distal end of the endotracheal tube as taught by Kanzaki, such that when the ET is ejected/advanced as discussed above, it is in a direction of moving a distal end of the endotracheal tube toward stylet distal end as claimed, in order to provide the predictable result of positioning the smaller/less obtrusive/less potentially damaging, as well as visualizing,  element in the forward position so as to allow it to explore/identify a space first, before advancing the larger endotracheal tube into that space, in order to assure that the larger endotracheal tube is being delivered to the correct region, thus reducing potential trauma.
Regarding claim 2, Hung in view of Kanzaki teaches the endotracheal tube inserting device according to claim 1, wherein Hung further discloses wherein the tube ejecting mechanism comprises a ratchet mechanism (comprising connecting element 116 which engages in between the projections defining grooves 124.1-124.5) (Fig. 2d), which ratchet mechanism comprises a rack part (holding structure 122) extending along at least a length of the handle part (Fig. 1) and being arranged opposite a wedge part (holding element 114 and/or connecting element 116) associated with the stylet part in order to engage the rack part (Fig. 2d).  
Regarding claim 3, Hung in view of Kanzaki teaches the endotracheal tube inserting device according to claim 2, wherein Hung further discloses wherein the wedge part (114 and/116) has a tube connector (coupling conduit 102) associated with the stylet part (Fig. 2d).  
Regarding claim 4, Hung in view of Kanzaki teaches the endotracheal tube inserting device according to claim 2, wherein Hung further discloses wherein the tube ejecting mechanism comprises a reciprocating third actuator (connecting bar 112B) (Figs. 2a-b; para [0046]; where 112B can be pushed down to release, then brought back up e.g. when reengaged with another ET) for operating the ratchet mechanism (Figs. 2a-b).  
Regarding claim 5, Hung in view of Kanzaki teaches the endotracheal tube inserting device according to claim 3, wherein Hung further discloses wherein the tube connector (102) is configured to mate an airway connector (tracheal tube connector 14, comprising elements 14A and 14B) of the endotracheal tube (Figs. 2a-b).
Regarding claim 10, Hung in view of Kanzaki teaches the endotracheal tube inserting device according to claim 2, wherein Hung further discloses wherein the wedge part is provided with opposite lateral wedge parts (the left and right parts/portions/sides of 114/116 in Fig. 1; where the right part/portion/side is visible in Figs. 2a-b) and a center wedge part located between said lateral wedge parts (the part/portion between the left and right parts/portions/sides, see Fig. 1).
Regarding claim 13, Hung in view of Kanzaki teaches the endotracheal tube inserting according to claim 10, wherein Hung further discloses wherein the lateral wedge parts and the center wedge part are provided at the wedge part between the proximal end of the wedge part and the distal end of the wedge part (Figs. 1 and 2a-b, where the parts/portions extend the length of the wedge part).
Regarding claim 31, Hung in view of Kanzaki teaches the endotracheal tube inserting device according to claim 1, wherein Hung further discloses wherein the handle part is adapted for operating the stylet part (e.g. controlling the light thereof, para [0045]) and the tube ejecting mechanism and further comprises, 
the proximal stylet end is situated at the handle part (Fig. 1), and the distal stylet end has an extension in form of a bendable tip part with a free distal end (paras [0053] and [0065]).  
Regarding claim 32, Hung in view of Kanzaki teaches the endotracheal tube inserting device according to claim 31, wherein Hung further discloses wherein the elongate guide member is a curved pipe [by virtue of this limitation being directed to further limiting of a non-elected member of the Markush group of claim 31, e.g. the 6th member, Hung is considered to anticipate this claim because Hung anticipates the 1st member of the group in claim 31 and limitations of the non-elected members are grouped with said non-elected members].  
Regarding claim 33, Hung in view of Kanzaki teaches the endotracheal tube inserting device according to claim 31, wherein Hung further discloses wherein the bendable tip part includes a tubular cover that accommodates a tip-shaping member to which the first distal string end and the second distal string end are individually attached at the respective first string-securing location and second string-securing location [by virtue of this limitation being directed to further limiting of non-elected members of the Markush group of claim 31, e.g. the 4th and 5th members, Hung is considered to anticipate this claim because Hung anticipates the 1st member of the group in claim 31 and limitations of the non-elected members are grouped with said non-elected members].

Claims 32 and 33 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Kanzaki as applied to claim 31 above, and further in view of Furman et al. (US 2013/0255671 A1; hereinafter “Furman”).
Regarding claims 32 and 33, Hung in view of Kanzaki teaches the endotracheal tube inserting device according to claim 31, wherein, as an alternative rejection to the non-elected Markush member rejections above, Furman demonstrates that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the stylet 148 of e.g. Hung Fig. 4a to include the other elements of claim 31, i.e. a tip part operating member includes at least a first string member (filament 74) and a second string member (filament 76) arranged along the length of at least a length of the stylet part (Fig. 1; para [0022]), 
the handle part has an actuator means (levers 22 and 24) for operating at least the tip part operating member (para [0021]), 
the first string member (74) has a first proximal string end (top end in the Figs.) connected to a first string operating member (lever 24) of the actuator means (Fig. 4) and an opposite first distal string end (bottom end in the Figs.) secured at a first string-securing location (location 64) (Figs. 2 and 4; para [0022]) at the bendable tip part, 
the second string member (76) has a second proximal string end (top end in the Figs.) connected to a second string operating member (lever 22) of the actuator means (Fig. 4) and an opposite second distal string end (bottom end in the Figs.) secured at a second string-securing location (location 66) at the bendable tip part, which second string-securing location is different from the first string-securing location (Figs. 2 and 4; para [0022]), and 
the stylet part comprises an elongate guide member (the portion of stylet 50 above and/or comprising arcuation 90 in Fig. 4) that extends into the bendable tip part (comprising arcuations 90 and/or 92), which elongate guide member and bendable tip part lengthwise encases, supports or guides at least a part of the first string member and at least a part of the second string member (Fig. 6; para [0022]),
 as well as wherein the elongate guide member is a curved pipe (Figs. 4 and 6),
such that the bendable tip part includes a tubular cover (sheath 142 of Hung Fig. 4a) that accommodates a tip-shaping member (at the end of stylet 50 of Furman) to which the first distal string end and the second distal string end are individually attached at the respective first string-securing location and second string-securing location (Furman Fig. 2; paras [0022] and [0041], in order to arrive at the predictable result of a means for articulating the wand 140 of Hung in multiple directions after insertion into the patient.

Allowable Subject Matter
Claims 6, 8, 9, 12, 15-30 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art (of Hung and see also the other known ET tube ejection mechanisms of previously-cited MacAllister and below-cited Venticinque, Luo and Wang) does not disclose or teach a tube ejecting rachet mechanism with stationary first and second rack parts and movable third or fourth rack parts as recited in instant claim 6/in light of the means of instant claim 24. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references disclosing ET tube ejecting mechanisms, including a ratcheting one: Venticinque (US 2020/0054849 A2; Figs. 6-7, para [0048]); Luo (CN 20809847 U); Wang et al. (CN 215504968 U). Additional references regarding the initial extension of stylets beyond the distal end of the ET: McCormick et al. (US 2018/0250484 A1); Ianchulev (US 2013/0035548 A1; Fig. 1, para [0040]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785